04/06/2021
                                                  TIA L
                                    110 2 iii4INI A

            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 21-0005


                                         PR 21-0005                        FiLED
                                                                          APR 0 6 2021
IN RE THE MOTION OF CHARLES                                           Bowen Greenwood
                                                                    Clerk of Su;)rerne Coun
ARTHUR FIEDLER FOR ADMISSION                                        0 gritnitilontaf,

TO THE BAR OF THE STATE OF
MONTANA



         Charles Arthur Fiedler has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Fiedler has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Charles Arthur Fiedler may be sworn in to the practice of law in the State
of Montana. Arrangements for swearing in may be made by contacting the office of the
Clerk of the Montana Supreme Court.
         The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of
         Montana'
         DATED this         day of April, 2021.




                                                           4-€
9L_

S24   Justices